Exhibit 10.7

 

Execution Version

 

 

SECURITY AGREEMENT

 

dated as of

 

April 8, 2019

 

among

 

THE GRANTORS IDENTIFIED HEREIN

 

and

 

CITIBANK, N.A.,

 

as Collateral Agent

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

ARTICLE I

 

 

DEFINITIONS

 

 

 

 

Section 1.01.

Credit Agreement

1

Section 1.02.

Other Defined Terms

1

 

 

 

 

ARTICLE II

 

 

PLEDGE OF SECURITIES

 

 

 

 

Section 2.01.

Pledge

4

Section 2.02.

Delivery of the Pledged Securities

4

Section 2.03.

Representations, Warranties and Covenants

5

Section 2.04.

Certification of Limited Liability Company and Limited Partnership Interests

6

Section 2.05.

Registration in Nominee Name; Denominations

6

Section 2.06.

Voting Rights; Dividends and Interest

7

 

 

 

 

ARTICLE III

 

 

SECURITY INTERESTS IN PERSONAL PROPERTY

 

 

 

 

Section 3.01.

Security Interest

8

Section 3.02.

Representations and Warranties

10

Section 3.03.

Covenants

11

 

 

 

 

ARTICLE IV

 

 

REMEDIES

 

 

 

 

Section 4.01.

Remedies Upon Default

14

Section 4.02.

Application of Proceeds

15

Section 4.03.

Grant of License to Use Intellectual Property

15

 

 

 

 

ARTICLE V

 

 

SUBORDINATION

 

 

 

 

Section 5.01.

Subordination

16

 

 

 

 

ARTICLE VI

 

 

MISCELLANEOUS

 

 

 

 

Section 6.01.

Notices

17

Section 6.02.

Waivers; Amendment

17

Section 6.03.

Collateral Agent’s Fees and Expenses; Indemnification

17

Section 6.04.

Successors and Assigns

17

Section 6.05.

Survival of Agreement

17

Section 6.06.

Counterparts; Effectiveness; Several Agreement

18

Section 6.07.

Severability

18

 

i

--------------------------------------------------------------------------------



 

 

 

Page

 

 

 

Section 6.08.

Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent to Service of
Process

18

Section 6.09.

Headings

18

Section 6.10.

Security Interest Absolute

18

Section 6.11.

Termination or Release

19

Section 6.12.

Additional Grantors

20

Section 6.13.

Collateral Agent Appointed Attorney-in-Fact

20

Section 6.14.

General Authority of the Collateral Agent

20

Section 6.15.

Reasonable Care

21

Section 6.16.

Delegation; Limitation

21

Section 6.17.

Reinstatement

21

Section 6.18.

Affected Pledged Equity

21

Section 6.19.

Miscellaneous

22

 

 

 

Schedules

 

 

 

 

 

Schedule I

Subsidiary Parties

 

Schedule II

Pledged Equity and Pledged Debt

 

 

 

 

Exhibits

 

 

 

 

 

Exhibit I

Form of Security Agreement Supplement

 

Exhibit II

Form of Patent Security Agreement

 

Exhibit III

Form of Trademark Security Agreement

 

Exhibit IV

Form of Copyright Security Agreement

 

 

ii

--------------------------------------------------------------------------------



 

SECURITY AGREEMENT dated as of April 8, 2019, among the Grantors (as defined
below) and CITIBANK, N.A., as Collateral Agent for the Secured Parties (in such
capacity, together with its successors and assigns, the “Collateral Agent”).

 

Reference is made to the Credit Agreement dated as of April 8, 2019 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among TradeWeb Markets LLC, a Delaware limited
liability company (the “Borrower”), the Guarantors party thereto from time to
time, Citibank, N.A., as Administrative Agent, Collateral Agent, Issuing Bank
and Swing Line Lender and each lender from time to time party thereto.  The
Lenders have agreed to extend credit to the Borrower in the form of Revolving
Loans and the Issuing Lenders issue Letters of Credit subject to the terms and
conditions set forth in the Credit Agreement.  The obligations of the Lenders to
extend such credit and the Issuing Banks to issue Letters of Credit are
conditioned upon, among other things, the execution and delivery of this
Agreement.  The Subsidiary Parties are Affiliates of the Borrower, will derive
substantial benefits from the extension of credit and issuance of Letters of
Credit to the Borrower pursuant to the Credit Agreement, and are willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit and the Issuing Banks to issue such Letters of Credit.  Accordingly, the
parties hereto agree as follows:

 

ARTICLE I
Definitions

 

Section 1.01.         Credit Agreement.

 

(a)           Capitalized terms used in this Agreement and not otherwise defined
herein have the meanings specified in the Credit Agreement.  All terms defined
in the UCC and not defined in this Agreement or the Credit Agreement have the
meanings specified therein; the term “instrument” shall have the meaning
specified in Article 9 of the UCC.

 

(b)           The rules of construction specified in Section 1.03 of the Credit
Agreement also apply to this Agreement.

 

Section 1.02.         Other Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

 

“Accounts” has the meaning specified in Article 9 of the UCC.

 

“Agreement” means this Security Agreement, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

 

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

 

“Borrower” has the meaning assigned to such term in the recitals of this
Agreement.

 

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

 

“Collateral Agent” has the meaning assigned to such term in the recitals of this
Agreement.

 

--------------------------------------------------------------------------------



 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

 

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the USCO.

 

“Credit Agreement” has the meaning assigned to such term in the recitals of this
Agreement.

 

“General Intangibles” has the meaning specified in Article 9 of the UCC.

 

“Grantor” means the Borrower, each Guarantor that is a party hereto, and each
Guarantor that becomes a party to this Agreement after the Closing Date.

 

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
the intellectual property rights in software and databases and related
documentation and all additions and improvements to the foregoing.

 

“Intellectual Property Security Agreements” means the short-form Patent Security
Agreement, short-form Trademark Security Agreement, and short-form Copyright
Security Agreement, each substantially in the form attached hereto as Exhibits
II, III and IV, respectively.

 

“License” means any (i) Patent License, (ii) Trademark License, (iii) Copyright
License or other Intellectual Property license or sublicense agreement to which
any Grantor is a party, together with any and all (x) renewals, extensions,
supplements and continuations thereof, (y) income, fees, royalties, damages,
claims and payments now and hereafter due and/or payable thereunder or with
respect thereto including damages and payments for past, present or future
infringements or violations thereof, and (z) rights to sue for past, present and
future violations thereof.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

 

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters Patent of the United States or any other country in or
to which any Grantor now or hereafter has any right, title or interest therein,
all registrations and recordings thereof, and all applications for letters
Patent of the United States or any other country, including registrations,
recordings and pending applications in the USPTO, and (b) all reissues,
continuations, divisions, continuations-in-part, renewals, improvements or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein.

 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit E to the Credit Agreement, completed and supplemented with the schedules
and attachments contemplated thereby, and duly executed by a Responsible Officer
of each of the Grantors.

 

2

--------------------------------------------------------------------------------



 

“Pledged Certificated Securities” means any promissory notes, stock
certificates, unit certificates, limited or unlimited liability membership
certificates or other securities represented by a certificate now or hereafter
included in the Pledged Collateral, including all certificates, instruments or
other documents representing or evidencing any Pledged Collateral.

 

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

 

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

 

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

 

“Pledged Securities” means the Pledged Equity and Pledged Debt.

 

“Regulatory Supervising Organization” means, as applicable, FINRA, the SEC or
any governmental or self-regulatory organization, exchange, clearing house or
financial regulatory authority of which a Broker-Dealer Subsidiary is a member
or to whose rules it is subject.

 

“Secured Approved Counterparty” means an Approved Counterparty party to a
Secured Hedge Agreement or Treasury Services Agreement.

 

“Secured Obligations” means the “Obligations” (as defined in the Credit
Agreement).

 

“Security Agreement Supplement” means an instrument substantially in the form of
Exhibit I hereto.

 

“Security Interest” has the meaning assigned to such term in Section 3.01.

 

“Subsidiary Parties” means (a) the Restricted Subsidiaries identified on
Schedule I and (b) each other Restricted Subsidiary that becomes a party to this
Agreement as a Subsidiary Party after the Closing Date.

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

 

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names, trade
dress, domain names, logos, designs, fictitious business names and other source
or business identifiers, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the USPTO or any similar offices in any other
country or State of the United States or any political subdivision thereof, and
all extensions or renewals thereof, as well as any unregistered trademarks and
service marks used by a Grantor and (b) all goodwill connected with the use of
and symbolized thereby.

 

“USCO” means the United States Copyright Office.

 

“USPTO” means the United States Patent and Trademark Office.

 

3

--------------------------------------------------------------------------------



 

ARTICLE II
Pledge of Securities

 

Section 2.01.         Pledge.  As security for the payment or performance, as
the case may be, in full of the Secured Obligations, including the Guaranty,
each of the Grantors hereby assigns and pledges to the Collateral Agent, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, for
the benefit of the Secured Parties, a security interest in all of such Grantors’
right, title and interest in, to and under:

 

(i)      all Equity Interests held by it, including those that are listed on
Schedule II, and any other Equity Interests obtained in the future by such
Grantor and the certificates representing all such Equity Interests (the
“Pledged Equity”);

 

(ii)     (A) the debt securities owned by it,  (B) any debt securities obtained
in the future by such Grantor and (C) the promissory notes and any other
instruments evidencing Indebtedness owed to it (including those listed on
Schedule II) or obtained in the future by such Grantor (the “Pledged Debt”);

 

(iii)    all other property that may be delivered to and held by the Collateral
Agent pursuant to the terms of this Section 2.01 and Section 2.02;

 

(iv)    subject to Section 2.06, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of, the securities
referred to in clauses (i) and (ii) above;

 

(v)     subject to Section 2.06, all rights and privileges of such Grantor with
respect to the securities and other property referred to in clauses (i), (ii),
(iii) and (iv) above; and

 

(vi)    all Proceeds of any of the foregoing

 

(the items referred to in clauses (i) through (vi) above being collectively
referred to as the “Pledged Collateral”; provided that the Pledged Collateral
shall not include any Excluded Assets).

 

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, for the benefit of the Secured Parties, forever,
subject, however, to the terms, covenants and conditions hereinafter set forth.

 

Section 2.02.         Delivery of the Pledged Securities.

 

(a)           Each Grantor agrees promptly (but in any event with respect to
Pledged Certificated Securities owned on the Closing Date, within the time
period and subject to the conditions set forth in Section 4.01 of the Credit
Agreement and Section 5.13 of the Credit Agreement and in the case of Pledged
Securities obtained after the date hereof, within 60 days after receipt by such
Grantor or such longer period as the Collateral Agent may agree in its
reasonable discretion) to deliver or cause to be delivered to the Collateral
Agent, for the benefit of the Secured Parties, any and all (i) Pledged Equity
constituting Pledged Certificated Securities and (ii) to the extent required to
be delivered pursuant to paragraph (b) of this Section 2.02, Pledged Debt
constituting Pledged Certificated Securities.

 

(b)           Each Grantor will cause any Indebtedness for borrowed money having
an aggregate principal amount in excess of $7,500,000 owed to such Grantor by
any Person that is evidenced by a duly

 

4

--------------------------------------------------------------------------------



 

executed promissory note to be pledged and delivered to the Collateral Agent
(except to the extent already represented by and superseded by the Intercompany
Note delivered to the Collateral Agent), for the benefit of the Secured Parties,
pursuant to the terms hereof.

 

(c)           Upon delivery to the Collateral Agent, any Pledged Certificated
Securities shall be accompanied by undated stock or security powers duly
executed in blank or other instruments of transfer reasonably satisfactory to
the Collateral Agent and by such other instruments and documents as the
Collateral Agent may reasonably request (subject to the Collateral and Guarantee
Requirement).  Each delivery of Pledged Certificated Securities shall be
accompanied by a schedule describing the Pledged Certificated Securities, which
schedule shall be deemed to supplement Schedule II and made a part hereof;
provided that failure to supplement Schedule II shall not affect the validity of
such pledge of such Pledged Securities.  Each schedule so delivered shall
supplement any prior schedules so delivered.

 

Section 2.03.         Representations, Warranties and Covenants.  Each Grantor
represents, warrants and covenants to and with the Collateral Agent, for the
benefit of the Secured Parties, that:

 

(a)           as of the date hereof, Schedule II sets forth all Equity Interests
owned by such Grantor required to be pledged by such Grantor hereunder in order
to satisfy the Collateral and Guarantee Requirement and the percentage of the
issued and outstanding units of each class of the Equity Interests of the issuer
thereof represented by the Pledged Equity owned by such Grantor and all Pledged
Debt owned by such Grantor;

 

(b)           the Pledged Equity and Pledged Debt issued by the Borrower or a
Restricted Subsidiary have been duly and validly authorized and issued by the
issuers thereof and, in the case of such Pledged Equity, are fully paid and
nonassessable (to the extent such concept is applicable), and in the case of
such Pledged Debt, are legal, valid and binding obligations of the issuers
thereof, except to the extent that enforceability of such obligations may be
limited by applicable bankruptcy, insolvency, and other similar laws affecting
creditors’ rights generally;

 

(c)           except for the security interests granted hereunder, such Grantor
(i) is, subject to any transfers made in compliance with the Credit Agreement,
the direct owner, beneficially and of record, of the Pledged Equity and Pledged
Debt indicated on Schedule II, (ii) holds the same free and clear of all Liens,
other than (A) Liens created by the Collateral Documents and (B) Liens expressly
permitted pursuant to Section 6.02 of the Credit Agreement, and (iii) if
reasonably requested by the Collateral Agent, will use commercially reasonable
efforts necessary to defend its title or interest thereto or therein against any
and all Liens (other than the Liens permitted pursuant to this Section 2.03(c)),
however arising, of all Persons whomsoever;

 

(d)           except for restrictions and limitations (i) imposed or permitted
by the Loan Documents or securities laws generally and (ii) in the case of
Pledged Equity of Persons that are not Wholly-Owned Restricted Subsidiaries,
transfer restrictions that exist at the time of acquisition of Equity Interests
in such Persons, the Pledged Collateral is freely transferable and assignable,
and none of the Pledged Collateral is subject to any option, right of first
refusal, shareholders agreement, charter or by-law provisions or contractual
restriction of any nature that might prohibit, impair, delay or otherwise affect
in any manner material and adverse to the Secured Parties the pledge of such
Pledged Collateral hereunder, the sale or disposition thereof pursuant hereto or
the exercise by the Collateral Agent of rights and remedies hereunder;

 

(e)           the execution and performance by the Grantors of this Agreement
are within each Grantor’s corporate, limited liability company or limited
partnership powers and have been duly authorized by all necessary corporate,
limited liability company or limited partnership action or other organizational
action;

 

5

--------------------------------------------------------------------------------



 

(f)            no consent or approval of any Governmental Authority, any
securities exchange or any other Person was or is necessary to the validity of
the pledge effected hereby, except for (i) filings and registrations necessary
to perfect the Liens on the Collateral granted by the Loan Parties in favor of
the Collateral Agent for the benefit of the Secured Parties and (ii) the
approvals, consents, exemptions, authorizations, actions, notices and filings
which have been duly obtained, taken, given or made and are in full force and
effect (except to the extent not required to be obtained, taken, given, or made
or to be in full force and effect pursuant to the Collateral and Guarantee
Requirement);

 

(g)           by virtue of (i) the execution and delivery by each Grantor of
this Agreement and (ii) the delivery of the Pledged Certificated Securities in
accordance with this Agreement to the Collateral Agent in the State of New York
(and assuming its continued possession therein), the Collateral Agent for the
benefit of the Secured Parties will have a legal, valid and perfected first
priority Lien upon and security interest in, such Pledged Securities as security
for the payment and performance of the Secured Obligations to the extent such
perfection is governed by the UCC; and

 

(h)           the pledge effected hereby is effective to vest in the Collateral
Agent, for the benefit of the Secured Parties, the rights of a secured party in
the Pledged Collateral to the extent intended hereby.

 

Subject to the terms of this Agreement, each Grantor hereby agrees that upon the
occurrence and during the continuance of an Event of Default, it will comply
with instructions of the Collateral Agent with respect to the Equity Interests
in such Grantor that constitute Pledged Equity hereunder that are not
certificated without further consent by the applicable owner or holder of such
Equity Interests.

 

Notwithstanding anything to the contrary in this Agreement, to the extent any
provision of this Agreement or the Credit Agreement excludes any assets from the
scope of the Pledged Collateral, or from any requirement to take any action to
perfect any security interest in favor of the Collateral Agent for the benefit
of the Secured Parties in the Pledged Collateral, the representations,
warranties and covenants made by any relevant Grantor in this Agreement with
respect to the creation, perfection or priority (as applicable) of the security
interest granted in favor of the Collateral Agent for the benefit of the Secured
Parties (including, without limitation, this Section 2.03) shall be deemed not
to apply to such excluded assets.

 

Section 2.04.         Certification of Limited Liability Company and Limited
Partnership Interests.  No interest in any limited liability company or limited
partnership controlled by any Grantor that constitutes Pledged Equity shall be
represented by a certificate unless (i) the limited liability company agreement
or partnership agreement expressly provides that such interests shall be a
“security” within the meaning of Article 8 of the UCC of the applicable
jurisdiction, and (ii) such certificate shall be delivered to the Collateral
Agent in accordance with Section 2.02.  Any limited liability company and any
limited partnership controlled by any Grantor shall either (a) not include in
its operative documents any provision that any Equity Interests in such limited
liability company or such limited partnership be a “security” as defined under
Article 8 of the UCC or (b) certificate any Equity Interests in any such limited
liability company or such limited partnership.  To the extent an interest in any
limited liability company or limited partnership controlled by any Grantor and
pledged under Section 2.01 is certificated or becomes certificated, (i) each
such certificate shall be delivered to the Collateral Agent, pursuant to
Section 2.02(a) and (ii) such Grantor shall fulfill all other requirements under
Section 2.02 applicable in respect thereof.

 

Section 2.05.         Registration in Nominee Name; Denominations.  If an Event
of Default shall have occurred and be continuing and the Collateral Agent shall
have given the Borrower at least one (1) Business Day’s prior written notice of
its intent to exercise such rights, (a) the Collateral Agent, on behalf of the
Secured Parties, shall have the right to hold the Pledged Securities in its own
name as pledgee, the name of its nominee (as pledgee or as sub-agent) or the
name of the applicable Grantor, endorsed or assigned in blank or in favor of the
Collateral Agent and each Grantor will promptly give to the Collateral Agent
copies

 

6

--------------------------------------------------------------------------------



 

of any written notices or other written communications received by it with
respect to Pledged Equity registered in the name of such Grantor and (b) the
Collateral Agent shall have the right to exchange the certificates representing
Pledged Securities for certificates of smaller or larger denominations for any
purpose consistent with this Agreement, to the extent not prohibited by the
documentation governing such Pledged Securities and applicable laws.

 

Section 2.06.         Voting Rights; Dividends and Interest.

 

(a)           Unless and until an Event of Default shall have occurred and be
continuing and the Collateral Agent shall have provided at least one
(1) Business Day’s prior written notice to the Borrower that the rights of the
Grantors under this Section 2.06 are being suspended:

 

(i)      Each Grantor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Securities or
any part thereof and each Grantor agrees that it shall exercise such rights for
purposes consistent with the terms of this Agreement, the Credit Agreement and
the other Loan Documents.

 

(ii)     The Collateral Agent shall promptly (after reasonable advance notice by
such Grantor) execute and deliver to each Grantor, or cause to be executed and
delivered to such Grantor, all such proxies, powers of attorney and other
instruments as such Grantor may reasonably request for the purpose of enabling
such Grantor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to subparagraph (i) above.

 

(iii)    Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity or Pledged Debt, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Securities or received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Grantor, shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Collateral Agent
and the Secured Parties and shall be delivered to the Collateral Agent pursuant
to Section 2.02(a) and in the same form as so received (with any necessary
endorsement reasonably requested by the Collateral Agent).  So long as no
Default or Event of Default has occurred and is continuing, the Collateral Agent
shall promptly deliver to each Grantor any Pledged Securities in its possession
if requested to be delivered to the issuer thereof in connection with any
exchange or redemption of such Pledged Securities permitted by the Credit
Agreement in accordance with this Section 2.06(a)(iii).

 

(b)           Upon the occurrence and during the continuance of an Event of
Default, after the Collateral Agent shall have notified the Borrower of the
suspension of the Grantors’ rights under paragraph (a)(iii) of this
Section 2.06, then all rights of any Grantor to dividends, interest, principal
or other distributions that such Grantor is authorized to receive pursuant to
paragraph (a)(iii) of this Section 2.06 shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to receive and retain such dividends, interest,
principal or other distributions.  All dividends, interest, principal or other
distributions received by any Grantor contrary to the provisions of this
Section 2.06 shall be held in trust for the benefit of the Collateral Agent,
shall be segregated from other

 

7

--------------------------------------------------------------------------------



 

property or funds of such Grantor and shall be promptly (and in any event within
10 days or such longer period as the Collateral Agent may agree in its
reasonable discretion) delivered to the Collateral Agent upon demand in the same
form as so received (with any necessary endorsement reasonably requested by the
Collateral Agent).  Any and all money and other property paid over to or
received by the Collateral Agent pursuant to the provisions of this paragraph
(b) shall be retained by the Collateral Agent in an account to be established by
the Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 4.02.  After all Events of
Default have been cured or waived and the Borrower has delivered to the
Collateral Agent a certificate of a Responsible Officer of the Borrower to that
effect, the Collateral Agent shall promptly repay to each Grantor (without
interest) all dividends, interest, principal or other distributions that such
Grantor would otherwise be permitted to retain pursuant to the terms of
paragraph (a)(iii) of this Section 2.06 and that remain in such account.

 

(c)           Upon the occurrence and during the continuance of an Event of
Default, after the Collateral Agent shall have provided the Borrower with notice
of the suspension of its rights under paragraph (a)(i) of this Section 2.06,
then all rights of any Grantor to exercise the voting and consensual rights and
powers it is entitled to exercise pursuant to paragraph (a)(i) of this
Section 2.06, and the obligations of the Collateral Agent under paragraph
(a)(ii) of this Section 2.06, shall cease, and all such rights shall thereupon
become vested in the Collateral Agent, which shall have the sole and exclusive
right and authority to exercise such voting and consensual rights and powers;
provided that, unless otherwise directed by the Required Lenders, the Collateral
Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights.  After all Events of Default have been cured or waived and the Borrower
has delivered to the Collateral Agent a certificate of a Responsible Officer of
the Borrower to that effect, each Grantor shall have the exclusive right to
exercise the voting and/or consensual rights and powers that such Grantor would
otherwise be entitled to exercise pursuant to the terms of paragraph
(a)(i) above, and the obligations of the Collateral Agent under paragraph
(a)(ii) of this Section 2.06 shall be reinstated.

 

(d)           Any notice given by the Collateral Agent to the Borrower under
Section 2.05 or this Section 2.06 (i) shall be given in writing, (ii) may be
given with respect to one or more Grantors at the same or different times and
(iii) may suspend the rights of the Grantors under paragraph (a)(i) or paragraph
(a)(iii) of this Section 2.06 in part without suspending all such rights (as
specified by the Collateral Agent in its sole and absolute discretion) and
without waiving or otherwise affecting the Collateral Agent’s rights to give
additional notices from time to time suspending other rights so long as an Event
of Default has occurred and is continuing.

 

ARTICLE III
Security Interests in Personal Property

 

Section 3.01.         Security Interest.

 

(a)           As security for the payment or performance, as the case may be, in
full of the Secured Obligations, including the Guaranty, each Grantor hereby
assigns and pledges to the Collateral Agent, for the benefit of the Secured
Parties, and hereby grants to the Collateral Agent for the benefit of the
Secured Parties, a security interest (the “Security Interest”) in, all of such
Grantor’s right, title or interest in or to any and all of the following assets
and properties now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Article 9 Collateral”):

 

(i)      all Accounts;

 

(ii)     all Chattel Paper;

 

8

--------------------------------------------------------------------------------



 

(iii)      all Documents;

 

(iv)      all Equipment;

 

(v)        all General Intangibles;

 

(vi)       all Goods;

 

(vii)      all Instruments;

 

(viii)     all Inventory;

 

(ix)       all Investment Property;

 

(x)       all books and records pertaining to the Article 9 Collateral;

 

(xi)      all Fixtures;

 

(xii)     all Letter-of-Credit Rights but only to the extent constituting a
Supporting Obligation for other Collateral as to which perfection of a security
interest in such Collateral is accomplished by the filing of a UCC financing
statement;

 

(xiii)    all Intellectual Property; and

 

(xiv)    to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all Supporting Obligations, collateral security and
guarantees given by any Person with respect to any of the foregoing;

 

provided that, notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in any Excluded
Assets and the term “Article 9 Collateral” shall not include any Excluded
Assets.

 

(b)           Subject to Section 3.01(e), each Grantor hereby irrevocably
authorizes the Collateral Agent for the benefit of the Secured Parties at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements with respect to the Collateral or any part thereof and
amendments thereto that (i) indicate the Article 9 Collateral as “all assets” or
“all personal property” of such Grantor or words of similar effect or as being
of an equal or lesser scope or with greater detail and (ii) contain the
information required by Article 9 of the UCC or the analogous legislation of
each applicable jurisdiction for the filing of any financing statement or
amendment, including whether such Grantor is an organization, the type of
organization and, if required, any organizational identification number issued
to such Grantor.  Each Grantor agrees to provide such information to the
Collateral Agent promptly upon any reasonable request.

 

(c)           The Security Interest is granted as security only and shall not
subject the Collateral Agent or any other Secured Party to, or in any way alter
or modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.

 

(d)           The Collateral Agent is authorized to file with the USPTO or the
USCO (or any successor office) such documents executed by each Grantor which
shall be executed by each Grantor upon reasonable request of the Collateral
Agent as may be necessary or advisable for the purpose of creating, attaching
and perfecting the Security Interest in United States Intellectual Property of
each Grantor in which a security

 

9

--------------------------------------------------------------------------------



 

interest has been granted by each Grantor and naming any Grantor or the Grantors
as debtors and the Collateral Agent as secured party.  No Grantor shall be
required to complete any filings governed by non-United States laws or take any
other action with respect to the perfection of the Security Interests created
hereby in any Intellectual Property subsisting in any non-United States
jurisdiction.

 

(e)           Notwithstanding anything to the contrary in the Loan Documents,
none of the Grantors shall be required, nor is the Collateral Agent authorized,
(i) to perfect the Security Interests granted by this Agreement (including
Security Interests in Investment Property and Fixtures) by any means other than
by (A) filings pursuant to the UCC in the office of the secretary of state (or
similar central filing office) of the relevant State(s), (B) filings with the
USPTO or the USCO, as applicable, with respect to Intellectual Property of the
Grantors as expressly required elsewhere herein, (C) delivery to the Collateral
Agent to be held in its possession of all Collateral consisting of Instruments
and certificated Pledged Equity as expressly required elsewhere herein or
(D) other methods expressly provided herein, (ii) to enter into any deposit
account control agreement, securities account control agreement or any other
control agreement with respect to any deposit account, securities account or any
other Collateral that requires perfection by “control” except as otherwise set
forth in this Section 3.01(e), (iii) to take any action pursuant to this
Agreement (other than the actions listed in clauses (i)(A) and (C) above) with
respect to any assets located outside of the United States, (iv) to perfect in
any assets subject to a certificate of title statute or (v) to deliver any
Equity Interests pursuant to this Agreement except as expressly provided in
Section 2.01, Section 2.02 or Section 2.04.

 

Section 3.02.         Representations and Warranties.  Each Grantor jointly and
severally represents and warrants, as to itself and the other Grantors, to the
Collateral Agent and the Secured Parties that:

 

(a)           Subject to Liens permitted by Section 6.02 of the Credit
Agreement, each Grantor has good and valid rights in and title (except as
otherwise permitted by the Loan Documents) to the Article 9 Collateral with
respect to which it has purported to grant a Security Interest hereunder and has
full power and authority to grant to the Collateral Agent the Security Interest
in such Article 9 Collateral pursuant hereto and to execute, deliver and perform
its obligations in accordance with the terms of this Agreement, without the
consent or approval of any other Person other than any consent or approval that
has been obtained and those consents or approvals, the failure of which to be
obtained or to be made could not reasonably be expected to have a Material
Adverse Effect.

 

(b)           The Perfection Certificate has been duly prepared, completed and
executed and the information set forth therein is correct and complete in all
material respects (except the information therein with respect to the exact
legal name of each Grantor shall be correct and complete in all respects) as of
the Closing Date.  Subject to Section 3.01(e), the UCC financing statements or
other appropriate filings, recordings or registrations prepared by the
Collateral Agent based upon the information provided to the Collateral Agent in
the Perfection Certificate for filing in the applicable filing office (or
specified by notice from the Borrower to the Collateral Agent after the Closing
Date, in the case of filings, recordings or registrations (other than filings
required to be made in the USPTO and the USCO in order to perfect the Security
Interest in Article 9 Collateral consisting of United States Patents, Trademarks
and Copyrights and exclusive licenses of registered Copyright), in each case, as
required by Section 5.10 of the Credit Agreement or Section 3.03 of this
Agreement), are all of the filings, recordings and registrations that are
necessary to establish a legal, valid and perfected security interest in favor
of the Collateral Agent (for the benefit of the Secured Parties) in respect of
all Article 9 Collateral in which the Security Interest may be perfected by
filing, recording or registration in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the UCC,
and no further or subsequent filing, re-filing, recording, rerecording,
registration or re-registration is necessary in any such jurisdiction, except as
provided under applicable law with respect to the filing of continuation
statements.

 

10

--------------------------------------------------------------------------------



 

(c)                                  Each Grantor represents and warrants on the
date hereof that (i) short-form Intellectual Property Security Agreements
containing a description of all Article 9 Collateral consisting of United States
registered Patents (and Patents for which United States registration
applications are pending), United States registered Trademarks (and Trademarks
for which United States registration applications are pending) and United States
registered Copyrights and exclusive licenses of United States registered
Copyrights, respectively (other than, in each case, any Excluded Assets), have
been executed by the applicable Grantor owning any such Article 9 Collateral and
have been delivered to the Collateral Agent for recording with the USPTO and the
USCO pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable (for the benefit of the Secured Parties),
in respect of all Article 9 Collateral consisting of registrations and/or
applications for Patents, Trademarks and Copyrights and exclusive licenses of
United States registered Copyrights and (ii) to the extent a security interest
may be perfected by filing, recording or registration in the USPTO or USCO under
the federal intellectual property laws, then the recording of such short-form
Intellectual Property Security Agreements with the USPTO and the USCO will be
sufficient to establish a legal, valid and perfected security interest in favor
of the Collateral Agent, for the benefit of the Secured Parties, in all such
Article 9 Collateral and no further or subsequent filing, re-filing, recording,
rerecording, registration or re-registration is necessary (other than (i) such
filings and actions as are necessary to perfect the Security Interest with
respect to any Article 9 Collateral consisting of Patents, Trademarks and
Copyrights (or registration or application for registration thereof) and
exclusive licenses of United States registered Copyrights acquired or developed
by any Grantor after the date hereof and (ii) the UCC financing and continuation
statements contemplated in Section 3.02(b)).

 

(d)                                 The Security Interest constitutes (i) a
legal and valid security interest in all the Article 9 Collateral securing the
payment and performance of the Secured Obligations, (ii) subject to the filings
described in Section 3.02(b), a perfected security interest in all Article 9
Collateral in which a security interest may be perfected by filing, recording or
registering a financing statement or analogous document in the United States (or
any political subdivision thereof) and its territories and possessions pursuant
to the UCC and (iii) subject to the filings described in Section 3.02(c), a
security interest that shall be perfected in all Article 9 Collateral in which a
security interest may be perfected upon the receipt and recording of an
Intellectual Property Security Agreement with the USPTO and the USCO, as
applicable, within the three-month period after the date hereof pursuant to 35
U.S.C. § 261 or 15 U.S.C. § 1060 or the one-month period after the date hereof
pursuant to 17 U.S.C. § 205.  The Security Interest is and shall be prior to any
other Lien on any of the Article 9 Collateral, other than any Liens expressly
permitted pursuant to Section 6.02 of the Credit Agreement.

 

(e)                                  The Article 9 Collateral is held by the
Grantors free and clear of any Lien, except for Liens expressly permitted
pursuant to Section 6.02 of the Credit Agreement.  None of the Grantors has
filed or consented to the filing of (i) any financing statement or analogous
document under the UCC or any other applicable laws covering any Article 9
Collateral, (ii) any assignment in which any Grantor assigns any Article 9
Collateral or any security agreement or similar instrument covering any
Article 9 Collateral with the USPTO or the USCO or (iii) any assignment in which
any Grantor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for filings contemplated hereby, Liens expressly
permitted pursuant to Section 6.02 of the Credit Agreement and assignments
permitted or not prohibited by the Credit Agreement.

 

Section 3.03.                          Covenants.

 

(a)                                 The Borrower agrees to notify the Collateral
Agent in writing promptly, but in any event within 60 days (or such longer
period as the Collateral Agent may agree in its reasonable discretion), after

 

11

--------------------------------------------------------------------------------



 

any change in (i) the legal name of any Grantor, (ii) the identity or type of
organization or corporate structure of any Grantor or (iii) the jurisdiction of
organization of any Grantor.  Each Grantor agrees to promptly provide the
Collateral Agent, upon its reasonable request, the certified Organizational
Documents reflecting any of the changes in the preceding sentence.

 

(b)                                 Subject to the Collateral and Guarantee
Requirement, Section 3.01(e) and Section 3.03(f)(iv), each Grantor shall, at its
own expense, upon the reasonable request of the Collateral Agent, use
commercially reasonable efforts necessary to defend title to the Article 9
Collateral against all Persons and to defend the Security Interest of the
Collateral Agent in the Article 9 Collateral and the priority thereof against
any Lien not expressly permitted pursuant to Section 6.02 of the Credit
Agreement; provided that, nothing in this Agreement shall prevent any Grantor
from discontinuing the operation or maintenance of any of its assets or
properties if such discontinuance is not prohibited by the Credit Agreement.

 

(c)                                  Subject to the Collateral and Guarantee
Requirement and Section 3.01(e), each Grantor agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and to take all such actions as the Collateral Agent
may from time to time reasonably request to better assure, preserve, protect and
perfect the Security Interest and the rights and remedies created hereby,
including the payment of any fees and taxes required in connection with the
execution and delivery of this Agreement, the granting of the Security Interest
and the filing of any financing statements or other documents in connection
herewith or therewith.  If any amount payable under or in connection with any of
the Article 9 Collateral shall be or become evidenced by any promissory note,
other instrument or debt security, such note, instrument or debt security shall
be promptly (and in any event within 60 days of its acquisition or such longer
period as the Collateral Agent may agree in its reasonable discretion) pledged
and delivered to the Collateral Agent, for the benefit of the Secured Parties,
duly endorsed in a manner reasonably satisfactory to the Collateral Agent.

 

(d)                                 At its option, after the occurrence and
during the continuance of an Event of Default, the Collateral Agent may
discharge past due taxes, assessments, charges, fees, Liens, security interests
or other encumbrances at any time levied or placed on the Article 9 Collateral
and not permitted pursuant to Section 6.02 of the Credit Agreement, and may pay
for the maintenance and preservation of the Article 9 Collateral to the extent
any Grantor fails to do so as required by the Credit Agreement or any other Loan
Document and within a reasonable period of time after the Collateral Agent has
requested that it do so, and each Grantor jointly and severally agrees to
reimburse the Collateral Agent within 10 Business Days after demand for any
payment made or any reasonable expense incurred by the Collateral Agent pursuant
to the foregoing authorization; provided, however, the Grantors shall not be
obligated to reimburse the Collateral Agent with respect to any Intellectual
Property that any Grantor has failed to maintain or pursue, or otherwise allowed
to lapse, terminate or be put into the public domain in accordance with
Section 3.03(f)(iv).  Nothing in this paragraph shall be interpreted as excusing
any Grantor from the performance of, or imposing any obligation on the
Collateral Agent or any Secured Party to cure or perform, any covenants or other
promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Loan Documents.

 

(e)                                  If at any time any Grantor shall take a
security interest in any property of an Account Debtor or any other Person the
value of which is in excess of $7,500,000 to secure payment and performance of
an Account, such Grantor shall, promptly (but in any event within 60 days after
such action by such Grantor or such longer period as the Collateral Agent may
agree in its reasonable discretion) assign such security interest to the
Collateral Agent for the benefit of the Secured Parties; provided that,
notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in any Excluded Assets.  Such
assignment need not be filed of public record unless necessary to continue the
perfected status of the security interest against creditors of and transferees
from the Account Debtor or other Person granting the security interest.

 

12

--------------------------------------------------------------------------------



 

(f)                                   Intellectual Property Covenants.

 

(i)                  Other than to the extent not prohibited herein or in the
Credit Agreement or with respect to registrations and applications no longer
used or useful, except to the extent failure to act would not, as deemed by the
applicable Grantor in its reasonable business judgment, reasonably be expected
to have a Material Adverse Effect, with respect to registration or pending
application of each item of its Intellectual Property (excluding Excluded
Assets) for which such Grantor has standing to do so, each Grantor agrees to
take, at its expense, all commercially reasonable steps, including, without
limitation, in the USPTO, the USCO and any other Governmental Authority located
in the United States, to pursue the registration and maintenance of each Patent,
Trademark, or Copyright registration or application now or hereafter included in
the Intellectual Property of such Grantor that are not Excluded Assets.

 

(ii)               Other than to the extent not prohibited herein or in the
Credit Agreement, or with respect to registrations and applications no longer
used or useful, or except as would not, as deemed by the applicable Grantor in
its reasonable business judgment, reasonably be expected to have a Material
Adverse Effect, no Grantor shall do or permit any act or knowingly omit to do
any act whereby any of its Intellectual Property, excluding Excluded Assets, may
lapse, be terminated, or become invalid or unenforceable or placed in the public
domain (or in the case of a trade secret, become publicly known).

 

(iii)            Other than as excluded or as not prohibited herein or in the
Credit Agreement, or with respect to Patents, Copyrights or Trademarks which are
no longer used or useful in the applicable Grantor’s business operations or
except where failure to do so would not, as deemed by the applicable Grantor in
its reasonable business judgment, reasonably be expected to have a Material
Adverse Effect, each Grantor shall take all reasonable steps to preserve and
protect each item of its Intellectual Property, including, without limitation,
maintaining the quality of any and all products or services used or provided in
connection with any of the Trademarks, consistent with the quality of the
products and services as of the date hereof, and taking commercially reasonable
steps necessary to ensure that all licensed users of any of the Trademarks abide
by the applicable license’s terms with respect to standards of quality.

 

(iv)           Notwithstanding any other provision of this Agreement, nothing in
this Agreement or any other Loan Document prevents or shall be deemed to prevent
any Grantor from disposing of, discontinuing the use or maintenance of, failing
to pursue, or otherwise allowing to lapse, terminate or be put into the public
domain, any of its Intellectual Property to the extent permitted by the Credit
Agreement if such Grantor determines in its reasonable business judgment that
such discontinuance is desirable in the conduct of its business.

 

(v)              Each Grantor agrees that, should it obtain an ownership or
other interest in any Intellectual Property constituting Article 9 Collateral
after the Closing Date, (i) the provisions of this Agreement shall automatically
apply thereto and (ii) any such Intellectual Property and, in the case of
Trademarks, the goodwill symbolized thereby, shall automatically become
Intellectual Property subject to the terms and conditions of this Agreement.

 

(vi)           Within 5 Business Days of the date required for delivery of
financial statements under Sections 5.01(a) or (b) of the Credit Agreement, the
Borrower shall (i) provide a list of any U.S. Intellectual Property
registrations and applications and exclusive licenses of United States
registered Copyrights constituting Article 9 Collateral of all Grantors not
previously disclosed to the Collateral Agent, including such information as is
necessary for such Grantor to make appropriate filings in the USPTO and USCO and
(ii) execute and file with the USPTO and USCO, as

 

13

--------------------------------------------------------------------------------



 

applicable, an Intellectual Property Security Agreement to record the grant of
the security interest hereunder in such Intellectual Property.  As soon as
practicable upon each such filing and recording, such Grantor shall deliver to
the Collateral Agent true and correct copies of the relevant documents,
instruments and receipts evidencing such filing and recording.

 

ARTICLE IV
Remedies

 

Section 4.01.                          Remedies Upon Default.  Upon the
occurrence and during the continuance of an Event of Default, it is agreed that
the Collateral Agent shall have the right to exercise any and all rights
afforded to a secured party with respect to the Collateral and the Secured
Obligations, including the Guaranty, under the UCC or other applicable law and
also may (i) require each Grantor to, and each Grantor agrees that it will at
its expense and upon request of the Collateral Agent, promptly assemble all or
part of the Collateral as directed by the Collateral Agent and make it available
to the Collateral Agent at a place and time to be designated by the Collateral
Agent that is reasonably convenient to both parties; (ii) occupy any premises
owned or, to the extent lawful and permitted, leased (it being acknowledged and
agreed that the Grantors are not required to obtain any waiver or consent from
any owner of such leased premises in connection with such occupancy or attempted
occupancy) by any of the Grantors where the Collateral or any part thereof is
assembled or located for a reasonable period in order to effectuate its rights
and remedies hereunder or under law, without obligation to such Grantor in
respect of such occupation; provided that the Collateral Agent shall provide the
applicable Grantor with reasonable prior notice thereof which in any event shall
be at least 10 days prior to such occupancy; (iii) exercise any and all rights
and remedies of any of the Grantors under or in connection with the Collateral,
or otherwise in respect of the Collateral; provided that the Collateral Agent
shall provide the applicable Grantor with reasonable notice thereof prior to
such exercise (it being understood that the notice in the next paragraph is
reasonable); and (iv) subject to the mandatory requirements of applicable law
and the notice requirements described below, sell or otherwise dispose of all or
any part of the Collateral securing the Secured Obligations at a public or
private sale or at any broker’s board or on any securities exchange, for cash,
upon credit or for future delivery as the Collateral Agent shall deem
appropriate. The Collateral Agent shall be authorized at any such sale of
securities (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers to Persons who will represent and agree that they are
purchasing the Collateral for their own account for investment and not with a
view to the distribution or sale thereof, and upon consummation of any such sale
the Collateral Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold.  Each such purchaser at
any sale of Collateral shall hold the property sold absolutely, free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by law) all rights of redemption, stay and appraisal which
such Grantor now has or may at any time in the future have under any law now
existing or hereafter enacted.

 

The Collateral Agent shall give the applicable Grantors at least 10 days’
written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral.  Such notice,
in the case of a public sale, shall state the time and place for such sale and,
in the case of a sale at a broker’s board or on a securities exchange, shall
state the board or exchange at which such sale is to be made and the day on
which the Collateral, or portion thereof, will first be offered for sale at such
board or exchange.  Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Collateral
Agent may fix and state in the notice (if any) of such sale.  At any such sale,
the Collateral, or portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Collateral Agent may (in its sole and
absolute discretion) determine.  The Collateral Agent shall not be obligated to
make any sale of any Collateral if it shall determine not to do so, regardless
of the fact that notice of sale of such Collateral shall have been given.  The
Collateral Agent may, without notice or publication,

 

14

--------------------------------------------------------------------------------



 

adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned.  In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice.  At any public (or, to the extent permitted by law, private) sale made
pursuant to this Agreement, any Secured Party may bid for or purchase, free (to
the extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and may make payment on account thereof by using any claim then
due and payable to such Secured Party from any Grantor as a credit against the
purchase price, and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property without further accountability
to any Grantor therefor.  For purposes hereof, a written agreement to purchase
the Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Secured Obligations paid in full.  As an alternative to
exercising the power of sale herein conferred upon it, the Collateral Agent may
proceed by a suit or suits at law or in equity to foreclose this Agreement and
to sell the Collateral or any portion thereof pursuant to a judgment or decree
of a court or courts having competent jurisdiction or pursuant to a proceeding
by a court-appointed receiver.  Any sale pursuant to the provisions of this
Section 4.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the UCC or its equivalent in other
jurisdictions.

 

Section 4.02.                          Application of Proceeds.  Subject to any
then  applicable Intercreditor Agreement, the Collateral Agent shall apply the
proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash, in accordance with Section 2.16 of the Credit Agreement.

 

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.  Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

 

The Collateral Agent shall have no liability to any of the Secured Parties for
actions taken in reliance on information supplied to it as to the amounts of
unpaid principal and interest and other amounts outstanding with respect to the
Secured Obligations, provided that nothing in this sentence shall prevent any
Grantor from contesting any amounts claimed by any Secured Party in any
information so supplied.  All distributions made by the Collateral Agent
pursuant to this Section 4.02 shall be (subject to any decree of any court of
competent jurisdiction) final (absent manifest error).

 

Section 4.03.                          Grant of License to Use Intellectual
Property.  For the exclusive purpose of enabling the Collateral Agent to
exercise rights and remedies under this Agreement at such time as the Collateral
Agent shall be lawfully entitled to exercise such rights and remedies at any
time after and during the continuance of an Event of Default, each Grantor
hereby grants to the Collateral Agent, effective as of an Event of Default, a
non-exclusive, royalty-free, limited license (until the waiver or cure of all
Events of Default and the delivery by the Borrower to the Collateral Agent of a
certificate of a Responsible Officer of the Borrower to that effect) to use,
license or sublicense any of the Intellectual Property now owned or

 

15

--------------------------------------------------------------------------------



 

hereafter acquired by such Grantor, and including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof; provided, however, that all of the foregoing rights of the Collateral
Agent to use such licenses, sublicenses and other rights, and (to the extent
permitted by the terms of such licenses and sublicenses) all licenses and
sublicenses granted thereunder, shall expire immediately upon the waiver or cure
of all Events of Default and the delivery by the Borrower to the Collateral
Agent of a certificate of a Responsible Officer of the Borrower to that effect
and shall be exercised by the Collateral Agent solely during the continuance of
an Event of Default (it being understood that the foregoing license grant shall
be re-instituted upon any subsequent Events of Default), and nothing in this
Section 4.03 shall require Grantors to grant any license that is prohibited by
any rule of law, statute or regulation, or is prohibited by, or constitutes a
breach or default under or results in the termination of any contract, license,
agreement, instrument or other document executed with a third party; provided,
further, that any such license and any such license granted by the Collateral
Agent to a third party (including the access rights set forth above) shall
include reasonable and customary terms and conditions necessary to preserve the
existence, validity and value of the affected Intellectual Property, including
without limitation, provisions requiring the continuing confidential handling of
trade secrets and confidential information, protecting data and system security,
requiring the use of appropriate notices and prohibiting the use of false
notices, quality control and inurement provisions with regard to Trademarks,
patent designation provisions with regard to Patents, copyright notices and
restrictions on decompilation and reverse engineering of copyrighted software
(it being understood that (I) the incorporation of standard or customary terms
and conditions used by the Grantor in its own intellectual property licenses or
agreement as of the date of the Event of Default satisfies the foregoing
criteria) and (II) without limiting any other rights and remedies of the
Collateral Agent under this Agreement, any other Loan Document or applicable
law, nothing in the foregoing license grant shall be construed as granting the
Collateral Agent rights in and to such Intellectual Property above and beyond
(x) the rights to such Intellectual Property that each Grantor has reserved for
itself and (y) in the case of Intellectual Property that is licensed to any such
Grantor by a third party, the extent to which such Grantor has the right to
grant a sublicense to such Intellectual Property hereunder).  For the avoidance
of doubt, the use of such license by the Collateral Agent may be exercised, at
the option of the Collateral Agent, only during the continuation of an Event of
Default.  Upon the occurrence and during the continuance of an Event of Default,
the Collateral Agent may also exercise the rights afforded under Section 4.01 of
this Agreement with respect to Intellectual Property contained in the Article 9
Collateral.

 

ARTICLE V
Subordination

 

Section 5.01.                          Subordination.

 

(a)                                 Notwithstanding any provision of this
Agreement to the contrary, all rights of the Grantors to indemnity, contribution
or subrogation under applicable law or otherwise shall be fully subordinated to
the payment in full in cash of the Secured Obligations.  No failure on the part
of the Borrower or any Grantor to make the payments required under applicable
law or otherwise shall in any respect limit the obligations and liabilities of
any Grantor with respect to its obligations hereunder, and each Grantor shall
remain liable for the full amount of the obligations of such Grantor hereunder.

 

(b)                                 Each Grantor hereby agrees that upon the
occurrence and during the continuance of an Event of Default and after notice
from the Collateral Agent, all Indebtedness owed to it by any other Grantor
shall be fully subordinated to the payment in full in cash of the Secured
Obligations.

 

16

--------------------------------------------------------------------------------



 

ARTICLE VI
Miscellaneous

 

Section 6.01.                          Notices.  All communications and notices
hereunder shall (except as otherwise expressly permitted herein) be in writing
and given as provided in Section 9.01 of the Credit Agreement.  All
communications and notices hereunder to the Borrower or any other Grantor shall
be given to it in care of the Borrower as provided in Section 9.01 of the Credit
Agreement.

 

Section 6.02.                          Waivers; Amendment.

 

(a)                                 No failure or delay by any Secured Party in
exercising any right or power under any Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise or power, or any abandonment
or discontinuance of steps to enforce such a right or power, preclude any other
or further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Secured Parties hereunder and under the other Loan
Documents, are cumulative and are not exclusive of any rights or remedies that
they would otherwise have.  No waiver of any provision of any Loan Document or
consent to any departure by any Grantor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 6.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or the issuance, amendment,
renewal or extension of a Letter of Credit or the provision of services under
Treasury Services Agreements or Secured Hedge Agreements shall not be construed
as a waiver of any Default, regardless of whether any Secured Party may have had
notice or knowledge of such Default at the time.

 

(b)                                 Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Collateral Agent and the Grantor or
Grantors with respect to which such waiver, amendment or modification is to
apply, subject to any consent required in accordance with Section 9.02 of the
Credit Agreement.

 

Section 6.03.                          Collateral Agent’s Fees and Expenses;
Indemnification.

 

(a)                                 The parties hereto agree that the Collateral
Agent shall be entitled to reimbursement of its reasonable out-of-pocket
expenses incurred hereunder and indemnity for its actions in connection herewith
as provided in Section 9.03 of the Credit Agreement; provided that each
reference therein to the “Borrower” shall be deemed to be a reference to “each
Grantor” and each reference therein to the “Administrative Agent” shall be
deemed to be a reference to the “Collateral Agent”.

 

(b)                                 Any such amounts payable as provided
hereunder shall be additional Secured Obligations secured hereby and by the
other Collateral Documents.  The provisions of this Section 6.03 shall remain
operative and in full force and effect regardless of the termination of this
Agreement or any other Loan Document, the consummation of the transactions
contemplated hereby, the repayment of any of the Secured Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the Collateral
Agent or any other Secured Party.  All amounts due under this Section 6.03 shall
be payable within 30 days of written demand therefor.

 

Section 6.04.                          Successors and Assigns.  The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns.

 

Section 6.05.                          Survival of Agreement.  All covenants,
agreements, representations and warranties made by the Grantors hereunder and in
the other Loan Documents and in the certificates or other instruments prepared
or delivered in connection with or pursuant to this Agreement shall be
considered to have

 

17

--------------------------------------------------------------------------------



 

been relied upon by the Secured Parties and shall survive the execution and
delivery of the Loan Documents, the making of any Loans and issuance of any
Letters of Credit and the provision of services under Treasury Services
Agreements or Secured Hedge Agreements, regardless of any investigation made by
any Secured Party or on its behalf and notwithstanding that any Secured Party
may have had notice or knowledge of any Default at the time any credit is
extended under the Credit Agreement, and shall continue in full force and effect
as long as this Agreement has not been terminated or released pursuant to
Section 6.11 below.

 

Section 6.06.                          Counterparts; Effectiveness; Several
Agreement.  This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Delivery by facsimile or other electronic
communication of an executed counterpart of a signature page to this Agreement
shall be effective as delivery of an original executed counterpart of this
Agreement.  This Agreement shall become effective as to any Grantor when a
counterpart hereof executed on behalf of such Grantor shall have been delivered
to the Collateral Agent and a counterpart hereof shall have been executed on
behalf of the Collateral Agent, and thereafter shall be binding upon such
Grantor and the Collateral Agent and their respective permitted successors and
assigns, and shall inure to the benefit of such Grantor, the Collateral Agent
and the other Secured Parties and their respective permitted successors and
assigns, except that no Grantor shall have the right to assign or transfer its
rights or obligations hereunder or any interest herein or in the Collateral (and
any such assignment or transfer shall be void) except as expressly contemplated
by this Agreement or the Credit Agreement.  This Agreement shall be construed as
a separate agreement with respect to each Grantor and may be amended, modified,
supplemented, waived or released with respect to any Grantor without the
approval of any other Grantor and without affecting the obligations of any other
Grantor hereunder.

 

Section 6.07.                          Severability.  Any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

Section 6.08.                          Governing Law; Jurisdiction; Venue;
Waiver of Jury Trial; Consent to Service of Process.

 

(a)                                 The terms of Sections 9.09 and 9.10 of the
Credit Agreement with respect to governing law, submission to jurisdiction,
venue and waiver of jury trial are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.

 

(b)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 6.01.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

Section 6.09.                          Headings.  Article and Section headings
and the Table of Contents used herein are for convenience of reference only, are
not part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

Section 6.10.                          Security Interest Absolute.  To the
extent permitted by law, all rights of the Collateral Agent hereunder, the
Security Interest, the grant of a security interest in the Pledged Collateral
and all obligations of each Grantor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any other Loan Document, any agreement with respect to any of
the Secured Obligations or any other agreement or instrument relating to any of
the foregoing, (b) any change in the time, manner or place of payment of, or in
any other term of, all or any of the Secured

 

18

--------------------------------------------------------------------------------



 

Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the Secured
Obligations or (d) subject only to termination of a Grantor’s obligations
hereunder in accordance with the terms of Section 6.11, any other circumstance
that might otherwise constitute a defense available to, or a discharge of, any
Grantor in respect of the Secured Obligations or this Agreement.

 

Section 6.11.                          Termination or Release.

 

(a)                                 This Agreement, the Security Interest and
all other security interests granted hereby shall terminate with respect to all
Secured Obligations and any Liens granted under this Agreement shall be
automatically released upon termination of the Revolving Commitments and payment
in full of all Secured Obligations (other than (i) obligations under any Secured
Hedge Agreement or Treasury Services Agreement not yet due and payable and
(ii) contingent indemnification obligations not yet accrued and payable) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
in which the Outstanding Amount of the Letter of Credit Obligations related
thereto have been Cash Collateralized or if such Letters of Credit have been
backstopped by letters of credit reasonably satisfactory to the relevant Issuing
Bank or deemed reissued under another agreement reasonably satisfactory to the
relevant Issuing Bank).

 

(b)                                 A Subsidiary Party shall automatically be
released from its obligations hereunder and the Security Interest in the
Collateral of such Subsidiary Party shall be automatically released upon the
consummation of any transaction permitted by the Credit Agreement as a result of
which such Subsidiary Party ceases to be a Restricted Subsidiary of the Borrower
or (subject to the proviso in the definition of “Excluded Subsidiaries” in the
Credit Agreement) becomes an Excluded Subsidiary.

 

(c)                                  Upon any sale or other transfer by any
Grantor of any Collateral that is permitted under the Credit Agreement (other
than a sale or transfer to another Loan Party), or upon the effectiveness of any
written consent to the release of the security interest granted hereby in any
Collateral pursuant to Section 9.02 of the Credit Agreement, the security
interest in such Collateral shall be automatically released.

 

(d)                                 In connection with any termination or
release pursuant to paragraph (a), (b) or (c) of this Section 6.11, the
Collateral Agent shall execute and deliver to any Grantor, at such Grantor’s
expense, all documents that such Grantor shall reasonably request to evidence
such termination or release and shall perform such other actions reasonably
requested by such Grantor to effect such release, including delivery of Pledged
Certificated Securities then in the Collateral Agent’s possession.  Any
execution and delivery of documents pursuant to this Section 6.11 shall be
without recourse to or warranty by the Collateral Agent.

 

(e)                                  Notwithstanding anything to the contrary
set forth in this Agreement, each Secured Approved Counterparty by the
acceptance of the benefits under this Agreement hereby acknowledges and agrees
that (i) the Security Interests granted under this Agreement of the Secured
Obligations of any Grantor and its Subsidiaries under any Secured Hedge
Agreement and any Treasury Services Agreement shall be automatically released
upon termination of the Revolving Commitments and payment in full of all other
Secured Obligations, in each case, unless the Secured Obligations under the
Secured Hedge Agreement or the Treasury Services Agreement are due and payable
at such time (it being understood and agreed that this Agreement and the
Security Interests granted herein shall survive solely as to such due and
payable Secured Obligations and until such time as such due and payable Secured
Obligations have been paid in full) and (ii) any release of Collateral or of a
Grantor, as the case may be, effected in the manner permitted by this Agreement
shall not require the consent of any Secured Approved Counterparty.

 

19

--------------------------------------------------------------------------------



 

Section 6.12.                          Additional Grantors.

 

(a)                                 Pursuant to Section 5.10 of the Credit
Agreement, certain additional Restricted Subsidiaries of the Borrower may be
required to enter in this Agreement as Grantors.  Upon execution and delivery by
a Restricted Subsidiary of a Security Agreement Supplement, such Restricted
Subsidiary shall become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein.

 

(b)                                 The execution and delivery of any such
instrument described in clause (a) above shall not require the consent of any
other Grantor hereunder.  The rights and obligations of each Grantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Grantor as a party to this Agreement.

 

Section 6.13.                          Collateral Agent Appointed
Attorney-in-Fact.  Each Grantor hereby appoints the Collateral Agent the
attorney-in-fact of such Grantor for the purpose of carrying out the provisions
of this Agreement and taking any action and executing any instrument that the
Collateral Agent may deem necessary or advisable to accomplish the purposes
hereof at any time after and during the continuance of an Event of Default,
which appointment is irrevocable during the continuance of such Event of Default
and is coupled with an interest.  Without limiting the generality of the
foregoing, the Collateral Agent shall have the right, upon the occurrence and
during the continuance of an Event of Default and notice by the Collateral Agent
to the applicable Grantor of the Collateral Agent’s intent to exercise such
rights, with full power of substitution either in the Collateral Agent’s name or
in the name of such Grantor (a) to receive, endorse, assign and/or deliver any
and all notes, acceptances, checks, drafts, money orders or other evidences of
payment relating to the Collateral or any part thereof; (b) to demand, collect,
receive payment of, give receipt for and give discharges and releases of all or
any of the Collateral; (c) to sign the name of any Grantor on any invoice or
bill of lading relating to any of the Collateral; (d) to send verifications of
Accounts to any Account Debtor; (e) to commence and prosecute any and all suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral; (f) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to all or
any of the Collateral; (g) to notify, or to require any Grantor to notify,
Account Debtors to make payment directly to the Collateral Agent; (h) to use,
sell, assign, transfer, pledge, make any agreement with respect to or otherwise
deal with all or any of the Collateral, and to do all other acts and things
necessary to carry out the purposes of this Agreement, as fully and completely
as though the Collateral Agent were the absolute owner of the Collateral for all
purposes; (i) to make, settle and adjust claims in respect of Article 9
Collateral under policies of insurance, to endorse the name of such Grantor on
any check, draft, instrument or other item of payment for the proceeds of such
policies of insurance, (j) to make all determinations and decisions with respect
thereto and (k) to obtain or maintain the policies of insurance required by
Section 5.06 of the Credit Agreement or to pay any premium in whole or in part
relating thereto; provided that nothing herein contained shall be construed as
requiring or obligating the Collateral Agent to make any commitment or to make
any inquiry as to the nature or sufficiency of any payment received by the
Collateral Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby.  The
Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence, bad faith, or willful misconduct or that
of any of their Affiliates, directors, officers, employees, counsel, agents or
attorneys-in-fact, in each case, as determined by a final non-appealable
judgment of a court of competent jurisdiction.

 

Section 6.14.                          General Authority of the Collateral
Agent.  By acceptance of the benefits of this Agreement and any other Collateral
Documents, each Secured Party (whether or not a signatory hereto) shall be
deemed irrevocably (a) to consent to the appointment of the Collateral Agent as
its agent hereunder and under such other Collateral Documents, (b) to confirm
that the Collateral Agent shall have the authority to act as the exclusive agent
of such Secured Party for the enforcement of any provisions of this Agreement

 

20

--------------------------------------------------------------------------------



 

and such other Collateral Documents against any Grantor, the exercise of
remedies hereunder or thereunder and the giving or withholding of any consent or
approval hereunder or thereunder relating to any Collateral or any Grantor’s
obligations with respect thereto, (c) to agree that it shall not take any action
to enforce any provisions of this Agreement or any other Collateral Document
against any Grantor, to exercise any remedy hereunder or thereunder or to give
any consents or approvals hereunder or thereunder except as expressly provided
in this Agreement or any other Collateral Document and (d) to agree to be bound
by the terms of this Agreement and any other Collateral Documents.

 

Section 6.15.                          Reasonable Care.  The Collateral Agent is
required to use reasonable care in the custody and preservation of any of the
Collateral in its possession; provided, that the Collateral Agent shall be
deemed to have used reasonable care in the custody and preservation of any of
the Collateral, if such Collateral is accorded treatment substantially similar
to that which the Collateral Agent accords its own property.

 

Section 6.16.                          Delegation; Limitation.  The Collateral
Agent may execute any of the powers granted under this Agreement and perform any
duty hereunder either directly or by or through agents or attorneys-in-fact, and
shall not be responsible for the gross negligence or willful misconduct of any
agents or attorneys-in-fact (as determined in a final and non-appealable
judgment by a court of competent jurisdiction) selected by it with reasonable
care and without gross negligence or willful misconduct (as determined in a
final and non-appealable judgment by a court of competent jurisdiction).

 

Section 6.17.                          Reinstatement.  The obligations of the
Grantors under this Agreement shall be automatically reinstated if and to the
extent that for any reason any payment by or on behalf of the Borrower or other
Loan Party in respect of the Secured Obligations is rescinded or must be
otherwise restored by any holder of any of the Secured Obligations, whether as a
result of any proceedings in insolvency, bankruptcy or reorganization or
otherwise.

 

Section 6.18.                          Affected Pledged Equity.  Notwithstanding
anything herein to the contrary, the Administrative Agent, on behalf of the
Secured Parties, acknowledges that, to the extent required by the Regulatory
Supervising Organization, the ownership of any Pledged Equity of a Subsidiary
that is a registered broker-dealer pursuant to the Exchange Act (the “Affected
Pledged Equity”) and voting rights in such Affected Pledged Equity, shall remain
with the Grantors even if an Event of Default has occurred and is continuing,
unless (i) the Regulatory Supervising Organization shall have given its prior
consent to the change in ownership of such Affected Pledged Equity by transfer
to an acquirer whether by purchase at a public or private sale of such Affected
Pledged Equity or by merger or other transfer effecting a change in ownership in
such Affected Pledged Equity, or to the exercise of such rights to effect a
change in ownership of such Affected Pledged Equity by the Administrative Agent,
a receiver, trustee, conservator or other agent duly appointed in accordance
with applicable law or (ii) the transferee of such Affected Pledged Equity is
approved as the owner of such Affected Pledged Equity pursuant to applicable
rules and regulations of the Regulatory Supervising Organization. The Grantors
shall, upon the occurrence and during the continuance of an Event of Default, at
the Administrative Agent’s request, promptly file or cause to be filed such
applications for approval and shall take such other actions reasonably required
by the Administrative Agent to obtain such Regulatory Supervising Organization
approvals or consents as the Administrative Agent determines are necessary or
advisable to transfer ownership and control to the Administrative Agent, on
behalf of the Secured Parties, or their successors, assigns or designees of the
Affected Pledged Equity held by the Grantors. To enforce the provisions of this
Section 6.18, the Administrative Agent is empowered to request the appointment
of a receiver from any court of competent jurisdiction. To the extent permitted
by FINRA regulations, such receiver shall be instructed to seek from the
Regulatory Supervising Organization a transfer of any such Affected Pledged
Equity for the purpose of seeking a purchaser or other transferee to whom it
will ultimately be transferred. Upon the occurrence and during the continuance
of an Event of Default, at the Administrative Agent’s request, the Grantors
shall further

 

21

--------------------------------------------------------------------------------



 

use their commercially reasonable efforts to assist in obtaining approval of the
Regulatory Supervising Organization, if required, for any action or transactions
contemplated hereby, including, without limitation, the preparation, execution
and filing with such Regulatory Supervising Organization of the assignor’s or
transferor’s portion of any application for consent to the transfer of the
Affected Pledged Equity necessary or appropriate under the Regulatory
Supervising Organization’s rules and regulations for approval of the transfer or
assignment of any portion of the Affected Pledged Equity.

 

Section 6.19.                          Miscellaneous. The Collateral Agent shall
not be deemed to have actual, constructive, direct or indirect notice or
knowledge of the occurrence of any Event of Default unless and until the
Collateral Agent shall have received a written notice of Event of Default or a
written notice from the Grantor or the Secured Parties to the Collateral Agent
in its capacity as Collateral Agent indicating that an Event of Default has
occurred.

 

[Signature Pages Follow]

 

22

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

TRADEWEB MARKETS LLC

 

 

 

 

By:

/s/ Douglas Friedman

 

 

Name: Douglas Friedman

 

 

Title: General Counsel and Assistant Secretary

 

 

 

 

 

BNX LLC

 

 

 

 

 

 

By:

/s/ Douglas Friedman

 

 

Name: Douglas Friedman

 

 

Title: General Counsel and Assistant Secretary

 

 

 

 

 

BONDDESK GROUP LLC

 

 

 

 

 

 

By:

/s/ Douglas Friedman

 

 

Name: Douglas Friedman

 

 

Title: General Counsel and Assistant Secretary

 

 

 

 

 

MUNIGROUP.COM, LLC

 

 

 

 

 

 

By:

/s/ Douglas Friedman

 

 

Name: Douglas Friedman

 

 

Title: General Counsel and Assistant Secretary

 

 

 

 

 

TECH HACKERS LLC

 

 

 

 

 

 

By:

/s/ Douglas Friedman

 

 

Name: Douglas Friedman

 

 

Title: General Counsel and Assistant Secretary

 

 

 

 

 

TRADEWEB GLOBAL HOLDING LLC

 

 

 

 

 

 

By:

/s/ Douglas Friedman

 

 

Name: Douglas Friedman

 

 

Title: General Counsel and Assistant Secretary

 

--------------------------------------------------------------------------------



 

 

TRADEWEB GLOBAL LLC

 

 

 

 

 

 

By:

/s/ Douglas Friedman

 

 

Name: Douglas Friedman

 

 

Title: General Counsel and Assistant Secretary

 

 

 

 

 

TRADEWEB IDB MARKETS, INC.

 

 

 

 

 

 

By:

/s/ Douglas Friedman

 

 

Name: Douglas Friedman

 

 

Title: General Counsel and Assistant Secretary

 

 

 

 

 

TRADEWEB MARKETS INTERNATIONAL LLC

 

 

 

 

 

 

By:

/s/ Scott Zucker

 

 

Name: Scott Zucker

 

 

Title: Secretary

 

 

 

 

 

CITIBANK, N.A., as Collateral Agent

 

 

 

 

 

 

By:

/s/ Caesar Wyszomirski

 

 

Name: Caesar Wyszomirski

 

 

Title: Vice President

 

--------------------------------------------------------------------------------



 

Schedule I
to the Security Agreement

 

SUBSIDIARY PARTIES

 

Legal Name

Tradeweb IDB Markets, Inc.

TradeWeb Global Holding LLC

TradeWeb Global LLC

TradeWeb Markets International LLC

BondDesk Group LLC

MuniGroup.com, LLC

Tech Hackers LLC

BNX LLC

 

--------------------------------------------------------------------------------



 

Schedule II
to the Security Agreement

 

PLEDGED EQUITY AND PLEDGED DEBT

 

[Omitted pursuant to Item 601(a)(5) of Regulation S-K.]

 

--------------------------------------------------------------------------------



 

Exhibit I to the
Security Agreement

 

[Omitted pursuant to Item 601(a)(5) of Regulation S-K.]

 

--------------------------------------------------------------------------------



 

Exhibit II to the
Security Agreement

 

FORM OF

 

PATENT SECURITY AGREEMENT (SHORT FORM)

 

[Omitted pursuant to Item 601(a)(5) of Regulation S-K.]

 

--------------------------------------------------------------------------------



 

Exhibit III to the
Security Agreement

 

FORM OF
TRADEMARK SECURITY AGREEMENT (SHORT FORM)

 

[Omitted pursuant to Item 601(a)(5) of Regulation S-K.]

 

--------------------------------------------------------------------------------



 

Exhibit IV to the
Security Agreement

 

FORM OF
COPYRIGHT SECURITY AGREEMENT (SHORT FORM)

 

[Omitted pursuant to Item 601(a)(5) of Regulation S-K.]

 

--------------------------------------------------------------------------------